01/04/2021

    CIRIGNAL                                                             Case Number: DA 20-0465



           IN THE SUPREME COURT OF THE SLUE OF MONTANA


                             No. DA 20-0465


SIEBEN RANCH COMPANY, )
                                   )
Plaintiff and Appellee.            )
                                   )          ORDER
      v.                           )
                                   )
RANDALL G. ADAMS,a/k/a             )
RANDY ADAMS,a/k/a RAY              )                 FILED
ADAMS;and LEE McDonald,            )                JAN 0 4 2021
                                   )              Bowen Greenwood
Defendants and Appellants.         )            Clerk of Supreme Court
                                                   •state of Montana

                                   )




      Defendant and Appellant pursuant to rule 26(1), M.R.App.P.,

moves for an extension of time in which to file and serve his opening

brief in this matter and there being no objection from Plaintiff and

Appellee;

     IT IS HEREBY ORDERED that the Defendant and Appellant is

granted an extension of time until January 18, 2021, in which to file

and serve his opening brief in this matter.
     The Clerk is directed to mail true copies of this order to all

counsel of record.

     DATED this LI      day of-Eteeenitte



                             For the Court,



By
                 lerk-of-Suppeme-eottlit